DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-7 in the reply filed on April 15, 2022 is acknowledged.  Claims 8-20 have been withdrawn.  Claims 1-7 are currently pending and under examination.

This application is a continuation application of U.S. Application No. 16/049194, filed July 30, 2018, now U.S. Patent No. 10,927,348, which is a divisional application of U.S. Application No. 14/660381, filed March 17, 2015, now U.S. Patent No. 10,093,902, which claims the benefit of U.S. Provisional Patent Application No. 61/954289, filed March 17, 2014.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the growth" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-7 are included in this rejection as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick et al. (IDS; US 2012/0308536; Published 2012), in view of Gealekman et al. (IDS; Depot-Specific Differences and Insufficient Subcutaneous Adipose Tissue Angiogenesis in Human Obesity, Circulation, (2011) Vol. 123: 186-194). 
	Hedrick et al. teach methods for preparing adipose-derived regenerative cells, which are stem and/or progenitor cells, from adipose tissue (Para. 3).  The method includes removing adipose tissue from a patient, where the adipose tissue comprises a cell population of adipose-derived stem cells; introducing the removed adipose tissue into a cell processing unit to culture the cells; and isolating the adipose-derived stem cells to obtain an isolated population of cells comprising disaggregated adipose-derived stem cells (Abs.; claim 1).  Wherein disaggregating adipose-derived stem cells is isolating single cells from the population of cells to form a population of enriched cells.  Agents utilized for disaggregation include proteases (Para. 81, Line 7-8).  The adipose-derived regenerative cells may be modified by stimulation or priming with growth factors during culture (Para. 45, Line 1-4; Para. 138, Line 1-13).  
In an example of performance of the taught method, adipose-derived regenerative cells obtained from inguinal fat pads of normal mice developed capillary networks two weeks after culture (Ex. 3), which indicates that the method produces adipose capillary progenitor cells.  While the adipose tissue/cells used in this example were derived from mice, human tissue and cells are also utilized to produce the taught adipose-derived regenerative cells (see Para. 60; Ex. 2; Ex. 4).  Thus, it would have been obvious to one of ordinary skill in the art to utilize human tissue/cells in the method, resulting in human adipose capillary progenitor cells (HACAPS).  Additionally, as the taught culture and disaggregation steps are performed to isolate the adipose-derived regenerative cells, the further culturing of the adipose capillary progenitor cells until the capillary networks develop is maintaining the adipose capillary progenitor cells, which would be HACAPS when human tissue is used, in culture for a time and under conditions sufficient for the cells to proliferate.
In another example of performance of the taught method, autologous fat transfer is used for breast augmentation, where adipose tissue is collected from the (human) patient and processed for isolation and concentration of adipose tissue-derived regenerative cells using the taught methods (Ex. 8).  The adipose tissue-derived regenerative cells are mixed with unprocessed adipose tissue, and transplanted into the patient, wherein the patient is monitored, and about 7 days after the procedure the transplant appears to have been successfully engrafted (Ex. 8, Para. 206-207).  It is known in the art that existing fat transfer methods often fail due to the lack of new blood vessel formation to feed the transplanted tissue (Para. 6).  The taught methods provide regenerative cells capable of augmenting autologous fat transfer by promoting neovascularization at the site of administration (Para. 40). 
 As such, it would have been obvious to one of ordinary skill in the art to utilize the adipose capillary progenitor cells produced by the taught method in the autologous fat transfer process, where the human adipose capillary progenitor cells would be expected to predictably and successfully increase the desired vascularization of the transferred fat tissue.  Additionally, it would have been obvious to one of ordinary skill in the art that the adipose tissue-derived regenerative cells transplanted with the unprocessed adipose tissue differentiate into fat cells after transplantation, as it is taught that 7 days after the procedure the transplant appears to have been successfully engrafted.  Although this differentiation occurs in vivo, it would have been obvious to one of ordinary skill in the art to utilize the taught methods in an in vitro culture setting as necessary, for research purposes.
While it is taught that the regenerative cells may be modified by stimulation or priming with growth factors during culture (Para. 45, Line 1-4; Para. 138, Line 1-13), and the adipose-derived regenerative cells express pro-angiogenic factors in culture, including VEGF (Para. 35; Example 1), it is not specifically taught that the tissue/cells are cultured in the presence of pro-antiogenic factors; wherein the growth factors include FGF-2, VEGF, IGF1, and/or EGF.  
Gealekman et al. teach obtaining adipose tissue from human adults, and culturing the adipose tissue in the presence of growth factors, including endothelial growth factors (EGF), to increase capillary branch formation in adipose cells derived from the tissue (p. 187, Left Col., Research Design to Ex Vivo Angiogenesis Assay of Adipose Tissue; p. 188, Left Col., Results, Para. 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hedrick et al. and Gealekman et al., because both teach the culturing of adipose tissue, obtained from a patient, in a presence of growth factors, where the cultured adipose tissue contains cells that develop capillary networks.  Hedrick et al. teach that the adipose tissue-derived regenerative cells can be modified by stimulation or priming with growth factors during culture, and the adipose-derived regenerative cells express pro-angiogenic factors in culture, and that it is desired for the adipose-derived regenerative cells to develop capillary networks; and Gealekman et al. teach the culturing of obtained adipose cells in the presence of EGF to facilitate the formation of capillary networks in the cultured adipose cells.  One would have been motivated to utilize EGF as taught by Gealekman et al. as the growth factor present in the culture step of Hedrick et al., to predictable and successfully promote the desired development of capillary networks in the adipose-derived regenerative cells.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hedrick et al. and Gealekman et al. to provide a method of making an isolated, enriched population of human adipose capillary progenitor cells (HACAPS), by providing primary adipose tissue and cells, from a human or mouse subject; i) culturing the primary tissue/cells in the presence of EGF, to induce growth of a population of cells comprising capillary cells, and ii) disaggregating cells with a protease, which is isolating single cells, from the population of cells to form a population of cells enriched for HACAPS (Claim 1, 2, 3, 7).   The HACAPS are maintained in culture for a time and under conditions sufficient for the cells to proliferate (Claim 4), and can be maintained in culture for a time and under conditions sufficient for the cells to differentiate into fat cells (Claim 5). 


Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et al. and Gealekman et al. as applied to claims 1 and 5 above, and further in view of Pisani et al. (IDS; Differentiation of Human Adipose-Derived Stem Cells into "Brite" (Brown-in-White) Adipocytes, Frontiers in Endocrinology, (2011), Vol. 2, No. 87, pp. 1-9). 
The teachings of Hedrick et al. and Gealekman et al. as applied to claims 1 and 5 have been set forth above.  Hedrick et al. and Gealekman et al. do not teach that the HACAPS are cultured in the presence of adenylate cyclase activators, adrenergic agonists, or thyroid hormone to induce differentiation of the HACAPS into brite cells.  
Pisani et al. teach that human adipose-derived stem cells can differentiate into different types of fat cells, including brite adipocytes (Abs.).  The cultured human adipose-derived stem cells respond to various signals, such as adrenergic agonists and thyroid hormones, to differentiate into brite adipocytes (p. 7, Left Col., Para. 2).  Brite adipocytes are desirable, because they can be used as tools to develop therapeutic drugs to combat obesity (Abs).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hedrick et al., Gealekman et al., and Pisani et al., because all teach the use of adipose tissue obtained from a subject to produce adipose cells with desired properties.  The differentiation of the HACAPS of Hedrick et al. and Gealekman et al. into specifically brite adipocytes in the presence of adrenergic agonists or thyroid hormones, as taught by Pisani et al., would be expected to predictably and successfully improve the method, by allowing for the production of cells desirable for developing therapeutic drugs to combat obesity.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hedrick et al., Gealekman et al., and Pisani et al., wherein the HACAPS are cultured in the presence of adrenergic agonists or thyroid hormone to induce differentiation into brite cells (Claim 6).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,093,902. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of making an isolated, enriched population of Human Adipose Capillary Progenitor Cells (HACAPS), the method comprising: providing primary adipose cells or tissue from a subject, and (i) culturing the primary cells or tissue in the presence of pro-angiogenic factors sufficient to induce the growth of a population of cells comprising capillary cells, and (ii) isolating single cells from the population of cells to form a population of cells enriched for HACAPS; wherein the pro-angiogenic factors comprise human recombinant FGF-2, VEGF, IGF1 and/or EGF; further comprising maintaining the HACAPS in culture for a time and under conditions sufficient for the cells to differentiate into fat cells; and wherein the HACAPS are cultured in the presence of adenylate cyclase activators, adrenergic agonists, or thyroid hormone to induce differentiation of the HACAPS into brite cells (Instant claims: 1, 2, 5, 6; Cited patent claims: 1, 5-7).  The method including isolating single cells from the capillary cells comprises subjecting the capillary cells to protease digestion to isolate the HACAPS (Instant claims: 3; Cited patent claims: 2).  The method further comprising maintaining the HACAPS in culture for a time and under conditions sufficient for the cells to proliferate (Instant claims: 4; Cited patent claims: 3).  Wherein the subject is a mammal (Instant claims: 7; Cited patent claims: 4).  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653